After the point had been reserved and argued, the latter words of this conversation admit the debt has never been paid; the former admit the defendant's signature. An admission of the signature, it is true, is no admission of the debt; for still it may be usurious, a gaming debt, or the money may have been paid, or it may be under some other circumstances which render it not a just debt. But when he says "Ross ought to pay it; I will speak to him about it" — this shows the debt is not paid; and though he says at the same time, "I will not pay it," yet, being legally due from him, the law will compel him to pay it.
Verdict and judgment for the plaintiff.
NOTE. — Now the new promise must be in writing. Code, sec. 172. See cases cited in Clark's Code under that section.